United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT

                                    ___________

                                    No. 96-1384
                                    ___________

United States of America,                *
                                         *
              Appellee,                  *
                                         * Appeal from the United States
     v.                                  * District Court for the
                                         * District of South Dakota.
Arnold G. Wiedmer,                       *
                                         *       [UNPUBLISHED]
              Appellant.                 *
                                    ___________

                     Submitted:     May 7, 1997

                           Filed:   May 22, 1997
                                    ___________

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
                               ___________


PER CURIAM.


     The government charged Arnold Wiedmer with five counts of converting
crops mortgaged to the Farmers Home Administration (FmHA), in violation of
18 U.S.C. § 658, and with one count of knowingly making a false oath and
account in his bankruptcy case, in violation of 18 U.S.C. § 152.   Following
a jury trial, Wiedmer was convicted on two of the conversion counts and the
bankruptcy-fraud count. The district court1 sentenced Wiedmer to eight
months imprisonment and three years supervised release, and he appeals.
Pursuant to Anders v. California, 386 U.S. 738 (1967), counsel has filed
a brief raising alleged trial errors.       We affirm.




     1
      The HONORABLE CHARLES B. KORNMANN, United States District
Judge for the District of South Dakota.
        Counsel first argues that the evidence was insufficient to support
Wiedmer's convictions.        Viewing the evidence in the light most favorable
to the government, and drawing from the facts all reasonable inferences in
the government's favor, we conclude the government presented sufficient
evidence from which the jury reasonably could have found that Wiedmer
knowingly sold crops mortgaged to the FmHA--without the FmHA's knowledge
or consent--with intent to defraud the agency.                  See United States v.
Walcott, 61 F.3d 635, 638 (8th Cir. 1995) (standard of review), cert.
denied, 116 S. Ct. 953 (1996); United States v. French, 46 F.3d 710, 715
(8th Cir. 1995).


        We likewise conclude the evidence was sufficient to support the
bankruptcy-fraud        conviction.    In    his   bankruptcy    proceeding,   Wiedmer
declared under penalty of perjury that he had no existing crops, during a
time period when he was selling wheat in the name of a trust.             Cf. United
States v. McCormick, 72 F.3d 1404, 1406 (9th Cir. 1995) (sufficient
circumstantial evidence existed from which jury could find fraudulent
intent required for bankruptcy-fraud conviction where defendant created
identity, opened bank account in that name, failed to list bank account and
name in petition, and signed declarations under penalty of perjury that
information was true and correct).
        Counsel also argues that the district court erred in admitting at
trial    an   article    describing   an    alleged   governmental   conspiracy.    A
"district court has broad discretion in deciding whether to admit evidence
at trial."     Cummings v. Malone, 995 F.2d 817, 823 (8th Cir. 1993).            Under
Federal Rule of Evidence 403, we review for abuse of discretion the
district court’s weighing of the probative value of evidence against the
danger of unfair prejudice. See Duncan v. Wells, 23 F.3d 1322, 1323-24 (8th
Cir. 1994).     We conclude the district court did not abuse its discretion
in




                                            -2-
admitting the article.    It was part of Wiedmer's FmHA loan file -- having
accompanied a letter he sent to the agency -- and thus was relevant to his
intent in subsequently disposing of crops that were the agency’s loan
collateral.


     Having carefully reviewed the record, we conclude there is no other
nonfrivolous issue.      See Penson v. Ohio, 488 U.S. 75, 80-82 (1988).
Accordingly, we affirm.


     A true copy.


              Attest:


                   CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                     -3-